IN THE SUPREME COURT OF MISSISSIPPI

                                  NO. 2009-CT-01050-SCT

KENNETH W. KEYS

v.

STATE OF MISSISSIPPI

                               ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                             05/27/2009
TRIAL JUDGE:                                  HON. ROBERT B. HELFRICH
COURT FROM WHICH APPEALED:                    FORREST COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                       HERBERT H. KLEIN
ATTORNEY FOR APPELLEE:                        OFFICE OF THE ATTORNEY GENERAL
                                              BY: BILLY L. GORE
NATURE OF THE CASE:                           CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                                  REVERSED AND RENDERED - 08/11/2011
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       DICKINSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    Kenneth W. Keys was eligible for parole on a life sentence but ineligible for parole

on a five-year sentence for a later, simple-assault conviction. The Forrest County Circuit

Court held he is not now eligible for parole on either conviction because he cannot begin

serving the five-year sentence until he completes the life sentence. The Court of Appeals

reversed the trial court’s ruling, holding that the trial court lacked jurisdiction to consider the

issue. Because the trial court did have jurisdiction, and because Keys remains parole-eligible

on his life sentence, we reverse and render.
                      BACKGROUND FACTS AND PROCEEDINGS

¶2.    On February 6, 1987, Keys pleaded guilty to murder, and the Forrest County Circuit

Court ordered him to serve a life sentence in the custody of the Mississippi Department of

Corrections (MDOC). Under the statute then in effect,1 Keys was eligible for parole after

serving ten years of his life sentence. The MDOC paroled Keys in November 1998, but, for

reasons not stated in the record, revoked his parole in April 2002.

¶3.    The MDOC again paroled Keys in August 2002, and his parole was again revoked

when he was charged with simple assault of a police officer. He was convicted and received

a five-year sentence to run consecutively to his previously imposed life sentence. Because

Keys was a subsequent offender, he was ineligible for parole on his five-year sentence.2

¶4.    When Keys’s inmate time sheet reflected he was ineligible for parole or any other

early release, he filed a motion to mandate parole eligibility, arguing that – even though he

was ineligible for parole on the five-year sentence – he retained parole eligibility on his 1987

life sentence. Treating Keys’s motion as one for post-conviction relief (PCR), the trial court

denied the motion and relied on Section 99-19-21 to determine that Keys could not begin

serving his five-year sentence until the end of his life sentence.

¶5.    The Court of Appeals reversed, finding the trial court lacked jurisdiction to consider

Keys’s motion. After the Court of Appeals denied his motion for rehearing, he petitioned


       1
           Miss. Code Ann. § 47-7-3(1) (Rev. 2004).
       2
         Section 47-7-3, provides, in part, that “[n]o person shall be eligible for parole who is
convicted or whose suspended sentence is revoked after June 30, 1995, except that a first offender
convicted of a nonviolent crime after January 1, 2000, may be eligible for parole if the offender
meets the requirements in subsection (1) and this paragraph.” Miss. Code Ann. § 47-7-3(1)(h)
(Supp. 2010).

                                                2
this Court for a writ of certiorari. We granted his petition and now hold that the trial court

had jurisdiction to hear his motion, and that he remains eligible for parole on his life

sentence.

                                           ANALYSIS

       The trial court had jurisdiction to address Keys’s petition.

¶6.    The Court of Appeals opined that the PCR motion was procedurally improper because

Keys did not follow the MDOC’s administrative procedures to review inmates’ complaints,3

which required him to seek relief through the MDOC’s administrative-review process.

Because Keys did not file a grievance through that procedure or exhaust his administrative

remedies, the Court of Appeals held that both the trial court and appellate court lacked

jurisdiction to hear the substance of Keys’s appeal.

¶7.    Keys argues that his motion was not administrative in nature but actually a petition

for habeas corpus, and that it was properly adjudicated under the PCR framework. The

Mississippi Constitution guarantees the right of habeas corpus,4 and the circuit court has

original jurisdiction over such matters.5 Also, although Keys’s motion was not termed a

habeas corpus petition, Section 99-39-5 of the PCR statutes provides that the PCR procedure

applies to claims in which an inmate alleges that “his sentence has expired; his probation,




       3
          “Any offender who is aggrieved by an adverse decision rendered pursuant to any
administrative-review procedure under sections 47-5-801 through 47-5-807 may, within thirty (30)
days after receipt of the agency’s final decision, seek judicial review of the decision.” Miss. Code
Ann. § 47-5-807 (Rev. 2004).
       4
           Miss. Const. art. 3 § 26.
       5
           Miss. Const. art. 6 § 156.

                                                 3
parole or conditional release [was] unlawfully revoked; or [that] he is otherwise unlawfully

held in custody.” 6 Furthermore, as a habeas corpus petition, the trial court had jurisdiction

under Section 99-39-3, which provides that the PCR article replaces all post-conviction

habeas corpus writs.7 Keys correctly filed his motion in the trial court, as allowed by the

Mississippi Constitution, and as allowed by Section 99-39-7, which provides that PCR

motions “shall be filed as an original civil action in the trial court.”

¶8.     We agree with Keys that exhaustion of administrative remedies was not necessary.

On two prior occasions, this Court considered a prisoner’s post-conviction claim regarding

sentence computation and parole eligibility but did not require exhaustion of administrative

remedies.8 In Williams v. Pucket and Wilson v. Pucket, the inmates filed petitions for post-

conviction relief, challenging the MDOC’s calculation of parole and “earned time” release

dates.9 In each case, this Court addressed the merits of their claims without discussing

whether either inmate should have exhausted their remedies through the MDOC’s

administrative-review procedure.10




        6
            Miss. Code Ann. § 99-39-5(g) (Rev. 2007).
        7
          Section 99-39-3 provides, in part, that “this article . . . abolishes the common law writs
relating to post-conviction collateral relief, including by way of illustration but not limitation, error
coram nobis, error coram vobis, and post-conviction habeas corpus.” Miss. Code Ann. § 99-39-3
(Rev. 2007) (emphasis added).
        8
Will. v. Puckett, 624 So. 2d 496 (Miss. 1993); Wilson v. Puckett, 721 So. 2d 1110
(Miss. 1998).
        9
            Williams, 624 So. 2d at 497; Wilson, 721 So. 2d at 1111.
        10
             Williams, 624 So. 2d at 497; Wilson, 721 So. 2d at 1111-12.

                                                   4
¶9.    We find it surprising that the Court of Appeals declined to follow those cases and the

precedent of the Court of Appeals, itself, set in Lattimore v. Sparkman,11 in which an inmate

filed a petition in circuit court, seeking a correction in his parole eligibility date.12

Addressing the jurisdictional issue, the Court of Appeals relied on Wilson and Williams and

held that “an inmate may contest matter[s] such as [the correct computation of a parole

eligibility date] as an original action in circuit court.”

       Keys remains eligible for parole on his life sentence.

¶10.   Section 99-19-21 provides that:

       (1)       When a person is sentenced to imprisonment on two (2) or more
                 convictions, the imprisonment on the second, or each subsequent
                 conviction shall, in the discretion of the court, commence either at the
                 termination of the imprisonment for the preceding conviction or run
                 concurrently with the preceding conviction.

       (2)       When a person is sentenced to imprisonment for a felony committed
                 while the person was on parole, probation, earned-release supervision,
                 post-release supervision or suspended sentence, the imprisonment shall
                 commence at the termination of the imprisonment for the preceding
                 conviction. The term of imprisonment for a felony committed during
                 parole, probation, earned-release supervision, post-release supervision
                 or suspended sentence shall not run concurrently with any preceding
                 term of imprisonment. If the person is not imprisoned in a penitentiary
                 for the preceding conviction, he shall be placed immediately in the
                 custody of the Department of Corrections to serve the term of
                 imprisonment for the felony committed while on parole, probation,
                 earned-release supervision, post-release supervision or suspended
                 sentence.13




       11
            Lattimore v. Sparkman, 858 So. 2d 936 (Miss. Ct. App. 2003).
       12
            Id. at 937.
       13
            Miss. Code Ann. § 99-19-21 (Rev. 2007) (emphasis added).

                                                5
¶11.   Keys acknowledges that he is not parole-eligible on his second sentence, but he argues

that he remains parole-eligible on the original life sentence. The State insists that Section 99-

19-21 is an impediment to parole on the original life sentence and that Keys cannot begin

serving his non-parole-eligible sentence until the expiration of his previous term of life

imprisonment. The trial court agreed with the State and interpreted Section 99-19-21 to

mean that Keys could not begin serving his second, five-year sentence until the end of his

original life sentence, which is the rest of his life.

¶12.   We disagree with the trial court’s interpretation of Section 99-19-21, and we hold that

it is not an impediment to Keys’s parole eligibility.          The statute does not say that

imprisonment for the second sentence shall commence at the termination of the preceding

conviction’s sentence; rather, it reads that the imprisonment shall begin at the termination of

the preceding conviction’s imprisonment. In the event Keys is granted parole on his life

sentence, his imprisonment for that crime will end, and he then must begin serving his

mandatory five-year sentence.

                                        CONCLUSION

¶13.   We find that the Forrest County Circuit Court had jurisdiction to hear Keys’s motion

and that Section 99-19-21 is not an impediment to Keys’s eligibility for parole on his life

sentence, so we reverse the judgments of the trial court and the Court of Appeals and render

judgment.

¶14.   REVERSED AND RENDERED.

    WALLER, C.J., CARLSON, P.J., RANDOLPH, LAMAR, KITCHENS,
CHANDLER AND PIERCE, JJ., CONCUR. KING, J., NOT PARTICIPATING.



                                                6